DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 7/20/2021 is acknowledged.  Claims 1, 13, and 22 have been amended.  Claims 2 and 14 have been canceled. 

Response to Arguments
Applicant's arguments filed 7/20/2021 have been fully considered but they are not persuasive.
Regarding claims 1 and 13, the Applicant contends the combination of prior art does not disclose or fairly suggest the claim limitation “wherein the N-type charge generation layer excludes an anthracene-based material”.  The Applicant contends that the reference Kim2014 mainly characterized using anthracene in the charge generation layer, while the reference Forrest is silent with respect to anthracene.  This is different than the claims, which specifically excludes anthracene.  The Applicant further argues that the absence of anthracene in Forrest is not the same as explicit exclusion.  The Examiner respectfully disagrees.
Forrest’s teaching of using inorganic material selected from a stable metal oxide as a charge-generating layer is explicit.  The explicit teaching of using inorganic material excludes any organic material.  Moreover, metal oxide is not anthracene-based 
The Applicant further argues that the reference Forrest does not disclose any relationship between LUMO, HOMO and triplet energy levels of BD, BH, HTL, ETL materials, or the feature of the HTL is in contact with the blue light emitting layer.  
These details are taught by the reference Kim2014 (please see rejection below).  Forrest is only relied upon to teach the material of the charge generation layer. 
The rejections are therefore maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable Kim et al. (US 2014/0061601 A1) (hereinafter referred to as Kim2014) over in view of Forrest et al. (US 2011/0248249 A1) (hereinafter referred to as Forrest).
Regarding claim 1, Kim2014 teaches an organic light-emitting diode (OLED 100 in Fig. 1 of Kim2014), comprising: 
a first electrode (120); 
a light-emitting stack (first stack 130) on the first electrode comprising, sequentially stacked on the first electrode: 
132) comprising a hole transport layer material (HTL material as described in [0025] of Kim2014); 
a blue light-emitting layer (133 emits blue light, as described in [0022] of Kim2014) comprising: 
a blue host material (host material of blue light emitting layer 133 as described in [0022] of Kim2014); and 
a blue fluorescent dopant material (fluorescent blue dopant of the blue light emitting layer 133 as described in [0022] of Kim2014); and 
an electron transport layer (134) comprising an electron transport layer material (ETL material as described in [0025] of Kim2014); and 
a second electrode (160) on the light-emitting stack, wherein the hole transport layer is in contact with the blue light-emitting layer (as shown in Fig. 1 of Kim2014), 
wherein the blue fluorescent dopant material comprises a pyrene amine derivative material (as stated in [0022] lines 9-10 of Kim2014), 
wherein the blue host material comprises an anthracene-based material (as described in [0022] line 11 of Kim2014), 
wherein the electron transport layer material comprises a pyrimidine-based material (as stated in [0026] of Kim2014), 
wherein the hole transport layer material comprises a tertiary amine-based material (as described in [0025] of Kim2014, the HTL 132 is made of 4,4',4''-tris(N-3-methylphenyl-N-phenyl-amino)-triphenylamine (MTDATA), which is tertiary amine-based material),
the HOMO, LUMO and singlet energy are properties of materials.  As disclosed in [0055]-[0056] of the published specification of the instant application, the blue host material and the blue fluorescent dopant material are the same as those of the prior art, thus, they must have the same properties listed in the limitations above), 
wherein the hole transport layer material has a higher HOMO energy level than the blue host material, wherein the electron transport layer material has a higher LUMO energy level than the blue host material, wherein the electron transport layer material has a higher LUMO energy level than the blue fluorescent dopant material (as disclosed in [0054] & [0056] of the published specification of the instant application, the hole transport material and the blue host material are the same as those of the prior art, thus, they must have the same properties listed in the limitations above), 
wherein a difference in LUMO energy level between the electron transport layer material and the blue fluorescent dopant material is 0.1 eV or less (as disclosed in [0056] & [0059] of the published specification of the instant application, the electron transport material and the blue fluorescent dopant material are the same as those of the prior art, thus, they must have the same properties listed in the limitations above), 
wherein the light-emitting stack is a first light-emitting stack (as shown in Fig. 1 of Kim2014), 
second stack 150), is further between the first electrode and the second electrode (as shown in Fig. 1 of Kim2014), 
wherein the organic light-emitting diode further comprises a charge generation layer (140) between the first light-emitting stack and the second light-emitting stack, 
wherein the charge generation layer comprises an N-type charge generation layer (141) and a P-type charge generation layer (142).
But Kim2014 is silent as in teaching wherein the N-type charge generation layer excludes an anthracene-based material.  
Forrest teaches a stacked OLED device (Fig. 1 of Forrest) where different light emitting stacks (sub-elements 140 in Fig. 1 of Forrest) stacked on each other.  A charge generating layer (150 in Fig. 1 of Forrest) is inserted between two light emitting sub-elements. The charge-generating layers comprise of an n-type layer and a p-type layer; the charge-generating layers are made of an inorganic material such as MoO3, V2O5, ITO… (see [0019] & [0064] of Forrest).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used materials such as those disclosed by Forrest in n-type CGL (141 of Kim2014) in order to obtain a uniform charge balance factor for each light emitting stack in the stacked device ([0019] of Forrest) and to have more stable, brighter device ([0019]-[0021], and [0064] of Forrest). 
As incorporated, none of the materials disclosed by Forrest for the n-doped CGL is an anthracene-based material.
Regarding claim 10, Kim2014 in view of Forrest teaches all the limitations of the organic light-emitting diode of claim 7, and also teaches wherein the organic light- emitting diode comprises a white organic light-emitting diode (as described in 0020] of Kim, the OLED 100 is a white OLED including yellow and blue) comprising the at least one additional light-emitting stack configured to emit red (R), green (G), or yellow (Y) light (the first light-emitting stack 130 emits blue light, 150 emits yellow light as described in [0020] of Kim2014).  
Regarding claim 13, Kim2014 teaches a method of manufacturing an organic light-emitting diode (OLED 100 in Fig. 1 of Kim2014), the method comprising: 
providing a first electrode (120); 
providing a light-emitting stack (first stack 130) on the first electrode comprising, sequentially stacking on the first electrode: 
a hole transport layer (132) comprising a hole transport layer material (HTL material as described in [0025] of Kim2014); 
a blue light-emitting layer (133 emits blue light, as described in [0022] of Kim2014) comprising: 
a blue host material (host material of blue light emitting layer 133 as described in [0022] of Kim2014); and 
a blue fluorescent dopant material (fluorescent blue dopant of the blue light emitting layer 133 as described in [0022] of Kim2014); and 
an electron transport layer (134) comprising an electron transport layer material (ETL material as described in [0025] of Kim2014); and 
providing a second electrode (160) on the light-emitting stack, 
as shown in Fig. 1 of Kim2014), 
wherein the providing the blue fluorescent dopant material comprises providing a pyrene amine derivative material (as stated in [0022] lines 9-10 of Kim2014), 
wherein the providing the blue host material comprises providing an anthracene-based material (as described in [0022] line 11 of Kim2014), 
wherein the providing the electron transport layer material comprises providing a pyrimidine-based material (as stated in [0026] of Kim2014), 
wherein the hole transport layer material comprises a tertiary amine-based material (as described in [0025] of Kim2014, the HTL 132 is made of 4,4',4''-tris(N-3-methylphenyl-N-phenyl-amino)-triphenylamine (MTDATA), which is tertiary amine-based material),
wherein the blue fluorescent dopant material has a higher LUMO (Lowest Unoccupied Molecular Orbital) energy level than the blue host material, wherein the blue fluorescent dopant material has a higher HOMO (Highest Occupied Molecular Orbital) energy level than the blue host material, wherein the blue fluorescent dopant material has a lower singlet energy than the blue host material (the HOMO, LUMO and singlet energy are properties of materials.  As disclosed in [0055]-[0056] of the published specification of the instant application, the blue host material and the blue fluorescent dopant material are the same as those of the prior art, thus, they must have the same properties listed in the limitations above), 
wherein the hole transport layer material has a higher HOMO energy level than the blue host material, wherein the electron transport layer material has a higher LUMO as disclosed in [0054] & [0056] of the published specification of the instant application, the hole transport material and the blue host material are the same as those of the prior art, thus, they must have the same properties listed in the limitations above), 
wherein a difference in LUMO energy level between the electron transport layer material and the blue fluorescent dopant material is 0.1 eV or less (as disclosed in [0056] & [0059] of the published specification of the instant application, the electron transport material and the blue fluorescent dopant material are the same as those of the prior art, thus, they must have the same properties listed in the limitations above), 
wherein the light-emitting stack is a first light-emitting stack (as shown in Fig. 1 of Kim2014), 
wherein at least one additional light-emitting stack, comprising a second light-emitting stack (second stack 150), is further between the first electrode and the second electrode (as shown in Fig. 1 of Kim2014), 
wherein the organic light-emitting diode further comprises a charge generation layer (140) between the first light-emitting stack and the second light-emitting stack, and 
wherein the charge generation layer comprises an N-type charge generation layer (141) and a P-type charge generation layer (142).
But Kim2014 is silent as in teaching wherein the N-type charge generation layer excludes an anthracene-based material.  
Fig. 1 of Forrest) where different light emitting stacks (sub-elements 140 in Fig. 1 of Forrest) stacked on each other.  A charge generating layer (150 in Fig. 1 of Forrest) is inserted between two light emitting sub-elements. The charge-generating layers comprise of an n-type layer and a p-type layer; the charge-generating layers are made of an inorganic material such as MoO3, V2O5, ITO… (see [0019] & [0064] of Forrest).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used materials such as those disclosed by Forrest in n-type CGL (141 of Kim2014) in order to obtain a uniform charge balance factor for each light emitting stack in the stacked device ([0019] of Forrest) and to have more stable, brighter device ([0019]-[0021], and [0064] of Forrest). 
As incorporated, none of the materials disclosed by Forrest for the n-doped CGL is an anthracene-based material.
Regarding claim 22, Kim2014 in view of Forrest teaches all the limitations of the method of claim 13, and also teaches wherein the providing the organic light-emitting diode comprises providing a white organic light-emitting diode (as described in 0020] of Kim, the OLED 100 is a white OLED including yellow and blue) comprising the at least one additional light-emitting stack configured to emit red (R), green (G), or yellow (Y) light (the first light-emitting stack 130 emits blue light, 150 emits yellow light as described in [0020] of Kim2014).
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable Kim2014 in view of Forrest, as applied to claims 1 and 13, respectively, and further in view of Suruga et al. (US 2018/0351101 A1) (hereinafter referred to as Suruga).
Regarding claim 6, Kim2014 in view of Forrest teaches all the limitations of the organic light-emitting diode of claim 1, but is silent as in teaching wherein the blue light-emitting layer comprises 1 wt % to 5 wt % of the blue fluorescent dopant material. 
Suruga teaches an OLED (Fig. 2 of Suruga) wherein a blue light-emitting layer (luminous layer 6) comprising: a blue host material (anthracene derivative material as described in #12 of [0050] of Suruga) and a blue fluorescent dopant material (pyrene derivative material as described in #10 of [0050] of Suruga).  Suruga discloses that to avoid the concentration quenching, the fluorescent dopant material is kept in the range of 1 to 30 wt% of the luminous layer (see [0203] of Suruga).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the blue light-emitting layer comprises 1 wt% to 30 wt% of the blue fluorescent dopant material in order to avoid concentration quenching problem (see [0203] of Suruga).
Since the claimed ranges "overlap or lie inside ranges disclosed by the prior art" it has been held that a prima facie case of obviousness exists, it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have made the blue light-emitting layer comprises 1 wt% to 5 wt% of the blue fluorescent dopant material.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 18, Kim2014 in view of Forrest teaches all the limitations of the method of claim 13, but is silent as in teaching wherein the blue light-emitting layer comprises 1 wt % to 5 wt % of the blue fluorescent dopant material.  
luminous layer 6) comprising: a blue host material (anthracene derivative material as described in #12 of [0050] of Suruga) and a blue fluorescent dopant material (pyrene derivative material as described in #10 of [0050] of Suruga).  Suruga discloses that to avoid the concentration quenching, the fluorescent dopant material is kept in the range of 1 to 30 wt% of the luminous layer (see [0203] of Suruga).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the blue light-emitting layer comprises 1 wt% to 30 wt% of the blue fluorescent dopant material in order to avoid concentration quenching problem (see [0203] of Suruga).
Since the claimed ranges "overlap or lie inside ranges disclosed by the prior art" it has been held that a prima facie case of obviousness exists, it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have made the blue light-emitting layer comprises 1 wt% to 5 wt% of the blue fluorescent dopant material.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Tuan A Hoang/           Examiner, Art Unit 2822